JS 44 (Rev. 06/17}

Case

Men

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su
provided by local rules of court. This form, approved by the Judicial Conference of th

pee ay Document 1. Filed 12/24/19 Page 1 of 13

CG SG
[OT
ent the filing and service of pleadings or other papers as required by law, except as

pplem i |
y local CO e United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (S&E INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

Rfid, REAINTIFES

(b) County of Residence of First Listed Plaintiffy” Philade
(EXCEPT IN U8. PLAINTE

 
   

Attorneys (Finn Name, Address, and Telephone Number)

Kap nrate & Rayz, LLC

4051 County Line Road, Suite "A” .
Huntingdon Valley, PA 19006 Phone: (245) 364-5030

MRR IUP ARES

NOTE;

Attorneys (if Know)

 

County of Residence of First Listed Defern

     

(IN US. PLAINTIFEL.

Minnesota

  
 

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDIC rT 6) (Place an "“X" in One Box Only)

 

{For Diversity Cases Qnty)

Ui. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and Que Box jor Defendant)

 

 

 

 

 

 

G1 US. Govemment Federal Question PTF DEF PIF DEF
Plaintift (18. Government Nat a Party) Citizen of This State O £ d 1 Incorporated or Principal Place Od 4
of Business In This State ,
O 2. US, Government 4 Diversity Citizen of Another State GO 2 & 2 Incorporated avd Principal Place Os 08
Defendant {indicate Citizenship of Parties in Ttem ED. of Business Jn Another State
Citizen or Subject ofa O 3 & 3° Foreign Nation 76 16
Foreipn County
IV. NATURE OF SUIT (Place an “¥" in One Box Onty) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT : _ — “TORTS. “FORFEITURE/PENALTY -[ -.- BANKRUPTCY | - OTHER STATUTES : |
110 Insurance PERSONAL INJURY PERSGNALINJURY [7 625 Drug Related Seizure O 422 Appeat 28 USC 158 & 375 False Claims Act
CO 120 Marine C310 Airplane 0 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 376 Qui Tam (3E USC
G 130 Miller Act 77 315 Airplane Preduct Product Liabitity O 690 Other 28 USC 157 3729(a))
G 140 Nepotiabie Instrument Liability €) 367 Health Care/ O 400 State Reapportionment
C1 150 Recovery of Overpayment | 320 Assault, Libel & Phannaceutical PROPERTY RIGHTS —}O 410 Antitnust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights OF 430 Banks and Banking
OF 151 Medicare Act O 330 Federal Employers’ Product Liability CF 830 Patent 450 Commerce
OF 352 Recovery of Defaulted Liability C1 368 Asbestos Personal O 835 Patent - Abbreviated GF 460 Deportation ©
Student Loans 0 340 Marine Injury Product New Drag Application ok Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark ‘orrmupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY a LABOR USOCIAL SECURITY of OK 480/Consumer Credit
of Veteran's Benefits 6 350 Motor Vehicle 1 370 Other Fraud 4 716 Fair Labor Standards O 861 HIA(1395ff) 4 Cable/Sat TV
(3 160 Stockholders’ Suits 0 355 Motor Vehicle 0 371 Truth in Lending Act OF 862 Black Lung (923) 0 850 Securities‘/Commodities/
CF 190 Gther Contract Product Liability 1, 380 Other Personal 0 720 Labor/Management A 863 DIWC/DIWW (405(g)) Exchange
& 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
a

196 Franchise

(9 362 Personal Injury -

C) 385 Property Damape
Product Liability

Injury

Medical Malpractice

1 740 Railway Labor Act
0 751 Family and Medical
Leave Act

 

OC 790 Other Labor Litigation

 

[vc REAL PROPERTY “CIVIL RIGHTS PRISONER PETITIONS
{ 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus:
0 220 Foreclosure G 44] Voting f] 463 Alien Detainee
{1 230 Rest Lease & Ejectment ( 442 Employment @ 510 Motions to Vacate
© 240 Torts to Land 443 Housing! Sentence
O 245 Tort Product Liability Accommodations O 530 General
O 296 All Other Real Property 445 Amer. w/Disabilities - [0 535 Death Penalty
Employment Other:
© 446 Amer. w/Disabilities - | 540 Mandamus & Other
Other G 550 Civil Rights
G 448 Education G 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement

 

 

791 Employce Retirement
income Security Act

C 865 RSI (405¢g))

O 891 Agricultura? Acts
O 893 Environmental Matters
O 895 Freedom of Information

 

FEDERAL TAX SUITS

Act

 

 

“UMMIGRATION

 

( 462 Naturalization Application
O 465 Other lnmigration
Actions

 

 

O #870 Taxes (U.S. Plaintift
or Defendant)

(J 871 [IRS—Third Party
26 USC 7609

0 896 Arbitration

0 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision =~

(C1 950 Constitutionality of
State Statutes

 

 

Bri

—QRIGIN fPtace on "X" in One Box Only) ~

riginal
Proceeding

2 Removed from
State Court

CF 3. Remanded from o4

Appellate Court

Reinstated or ©} 5 Transferred fom © 6 Multidistrict 1 8 Muitidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VIL REQUESTED IN
COMPLAINT:

VIII, RELATED CASE(S)

IFANY”

15. U.S.C. § 1692

Brief description of cause:

Violation of 15 U.S.C. § 1692

( CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

 

{See instructions):

DEMAND $

Cite the U.S. Civil Statute under which you are filing (Be sot cite jurisdictional statutes unless diversity):

JURY DEMAND:

ONo

CHECK YES only if dey a Yes) complaint;

 

JUDGE son Kors onsen
ie

-f Wl Yes
a

DOCKETNUMBER 2:19-cv-01197-MMB .

 

DATE

42/11/2019
FOR GFFICE USE ONLY

RECEIPT #

AMOUNT

SIGNA 0 di OF RECORD

z4 2aie

 

JUDGE

MAG. JUDGE
Case 2:19-cv-06091-MMB Documenti1 Filed 12/24/19 "¥5° of Se

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OG2

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

  

hogt

"Address of Plaintige, C/O Kalikhman & Rayz, LLC 1051 County Line Road, Suite A Huntingdon Valley, PA 19006

 

Address of Defendant: 1930 Olney Avenue Cherry Hill, NJ 08003

 

Philadelphia County

Place of Accident, Incident or Transaction:

 

 

  
 

RELATED CASE, IE ANY:
Case Number: (72: 19-CV-01197-MMBY judge. _ Hon. Michaet Baylson

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| . No [ |
previously terminated action in this court?

Date Terminated:

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court?

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, pr’pro se civil rights . Yes [| No [|
case filed by the same individual? f

  

 

I certify that, ta my knowledge, the within case 2] is / (0) is not related toa Y case now pending or within one year previously terminated action in
this court except as noted above. /

42/11/2019 87976

DATE: 2 La at
Attomney-at-Law¥ Pro Se Plaintiff Attorney LD. # (if applicable}

 

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

A, Federal Question Cases; B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [] 1. Insurance Contract and Other Contracts
[} 2. FELA [} 2. Airpiane Personal Injury
J [} 3. Jones Act-Personal injury — [] 3. Assault, Defamation
C] 4. Antitrust L] 4. Marine Personal Injury
1 (1 3. Patent [_] 3. Motor Vehicle Personal Injury
Ej 6. Labor-Management Relations C] 6 Other Personal injury (Please specifi}:
F] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus L] 8. Products Liability — Asbestos
Yel 9, Securities Act(s}) Cases ; fF] 9. All other Diversity Cases
F] }10. Social Security Review Cases (Please specify):
11. Ail other Federal Question Cases
(Please specify): 15. U.S.C. § 1692
. ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
E, _ , counsel of record or pro se plaintiff, do hereby certify: Loe,

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs: .

[| Relief other than monetary damages is sought.

DATE: :
; | . ‘ : . Aitorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

| NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

ar

 

 

Civ. 609 (5/2018) ij mp. 4 oniG
Tie ff ‘

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 3 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CASE MANAGEMENT TRACK DESIGNATION FORM

 

(CIVIL A

Bey
3

CTION

    

M , GLC :
RS BPO ‘ NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. )
(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. (J)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (xX)

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(ec) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) { )

(f) Standard Management — Cases that do-fiot fall irfto any one of the other tracks. ( )

  
  

Fe

 

 

 

12/11/2019 Plaintiff
Date - Attorney-dt-law Attomey for
(215) 364-5030 (215) 364-5029 erayz@kalraylaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 4 of 13

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

6400

 

RENAT ALBEKOV, -. | CIVIL ACTION COMPLAINT

fe

  

Plaintiff(s)
Civil Action No,
Vv.
Jury Trial Demanded
MRS BPO, LLC d/b/a MRS Associates; and
DOES | through 10, inclusive,

Defendant(s)

 

 

Renat Albekov (“Plaintiff”), alleges as follows:

L INTRODUCTION

1. This is an action for damages brought by a consumer pursuant to the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

2. In effectuating the FDCPA, Congress sought to limit the tactics a debt collector
could use. Despite these plain truths, Defendant (defined herein) used inappropriate tactics to

. collect Plaintiff's debt.

3. Upon information and belief, Defendant used these very same tactics across the
Commonwealth of Pennsylvania against hundreds, ifnot thousands, of individuals who, fall within
the ambit of the protections of the FDCPA.

4, Absent this action, Defendant’s inappropriate tactics would continue unabated,

IL. THE PARTIES

5, Plaintiff is an adult individual, who is currently a resident of the Commonwealth of
Pennsylvania.
«6, Plaintiff is a “consumer,” as that term is defined and/or contemplated within the

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 5of 13

scope of FDCPA.

7. Defendant MRS BPO, LLC d/b/a MRS Associates (“Defendant”) is a business
entity, organized -under the laws of the State of New Jersey, that regularly conducts business in the
Eastern District of Pennsylvania, and is engaged in the business of debt collection within the
Commonwealth of Pennsylvania from its principal place at 1930 Olney Ave., Cherry Hill, NJ
08003,

8, Indeed, on its own website, www.mrsbpo.com, Defendant provides the following

description of itself;

 

 

ih ry . ree

thts MRS . home about industries we serve job opportunities news contac
Hear
Soe tes aaa ity

 

 

 

See https://www.mrsbpo.com/home.html, last visited on March 20, 2019,

9. Piaintiff is unaware of the names and capacities of those defendants sued as
DOES 1 through 10, but will seek leave to amend this complaint once their identities become
known to Plaintiff. Upon information and belief, Plaintiff alleges that at all relevant times each
defendant, including the DOE defendants 1 through 10, was the officer, director, employee, agent,
representative, alter ego, or co-conspirator of each of the other defendants, arid in engaging in the

conduct alleged herein was in the course and scope of and in furtherance of such relationship.
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 6 of 13

10. Unless otherwise specified, Plaintiff will refer to all defendants collectively as

“Defendant” and each allegation pertains to each Defendant.

li. Defendant is a “debt collector,” as that term is defined and/or contemplated within
the scope of FDCPA.
12. Defendant uses instrumentalities of interstate commerce and mail in a business,

whose principal purpose is collection of debts and/or regularly collects (or attempts to collect),
directly or indirectly, debts owed or due or asserted to be owed or due another.

13. At all times material hereto, Defendant acted and/or failed to act in person and/or
through duly authorized agents, servants, workmen, and/or employees, acting within the scope and
course of their authority and/or employment for and/or on behalf of Defendant.

WwW. JURISDICTION AND VENUE

14. This Honorable Court has jurisdiction pursuant to 15 U.S.C. § 1692k and 28 U.S.C,
§ 1337.

15, The Eastern District of Pennsylvania is the proper venue for this litigation, because:

a. Plaintiff resides in Philadelphia County, which is in the territory of the
Hastern District of Pennsylvania;

b.  Defendant’s wrongtul conduct was directed to and was undertaken within
the territory of the Eastern District of Pennsylvania; and

c. Defendant conducts a substantial portion of its business in the Eastern
District of Pennsylvania.

IV. STATEMENT OF CLAIMS
A. BACKGROUND

16. Onorabout J anuary 5, 2019, Defendant sent a letter to Plaintiff, seeking to collect

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 7 of 13

a balance of $5,056.93, incurred on a personal credit card for personal and household expenses, A
true and correct copy of this document is marked and attached hereto as Exhibit “A.”

17. The letter at issue was the first letter Defendant sent to Plaintiff regarding this

alleged debt.
18, Plaintiff read the letter and did not believe that the amount was accurate.
19. Therefore, he wanted to dispute the debt, but was unsure as to how to proceed.
20. The FDCPA requires a mandatory initial notice to the consumer to serve as an

informal dispute mechanism. See 15 U.S.C. § 1692¢.

21. Therefore, Defendant was required to include in the letter at issue a notice, which
states, inter alia, that if Plaintiff disputes the debt or any part thereof, he must notify Defendant of
this dispute in writing.

22, ‘This is significant, because only a written dispute triggers Defendant’s obligation
to provide Plaintiff with a verification of the debt. See Graziano v. Harrison, 950 F.2d 107, 112
(3rd Cir. 1991)(explaining that, for purposes of Section 1692g, “any dispute, to be effective, must
be in writing. . . ’)(emphasis supplied).

23. Thus, in the Third Circuit, a debt collector’s written disclosure must convey the
requirement that a consumer must dispute a debt in writing under 15 U.S.C, § 1692g.

24, — Further, as held by the Third Circuit, “in order to comply with the requirements of
§ 1692g, more is required than the mere inclusion of the statutory debt validation notice in the debt
collection letter — the required notice must also be conveyed effectively to the debtor.” Wilson v.
Quadramed Corp., 225 F.3d 350, 354 (Grd Cir. 2000),

25. A debt collector, therefore, violates the FDCPA when the requisite notice is

“overshadowed” or “contradicted by other portions of the communication.” Graziano, 950 F.2d
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 8 of 13

at 111; Wilson, 225 F.3d at 354.

 

26. The letter at issue begins with a request that Plaintiff seek to resolve the debt at
issue by providing various settlement options.

27. The letter then invites Plaintiff to call Defendant, because “[pjayment may be made
by calling 800-949-6794.” Exhibit “A.”

28. The practical effect of this request to call Defendant is to discourage consumers
from disputing their debts in writing.

29. Immediately below that statement, Defendant’s letter continues with the following:

 

INPORTANT CONSUMER INFORMATION
Unless you notify this office within 39 Says after receiving this notice that you dispute the validity of the dedt or any portion thereof, this office will
assume this debt is valid, If you notify this office in writing within 30 days after receiving this hotice that you dispute the validity of this debi or
any portlon thereof, ihis office will obtain verification of the debt or adtain a copy of a judgrnent and mail feu a copy of such jedgment or} ”
verilication, If you request of {his office in writing within 30 days after receiving this nolice, this alfice will pravide you with the name end address
of the ¢riginal creditor, # different from the current crecitor,

 

 

 

_30. The above statement does not specify that the dispute must be in writing.

31. Moreover, this statement, when construed with the sentences inviting the consumer .
to call Defendant, creates a “reasonable probability that the least sophisticated debtor . . . would
be induced to overlook his statutory right to dispute the debt.” Graziano, 950 F.2d at 111.

32. Aconsumer reading this language could reasonably believe that a phone call would
be sufficient to preclude Defendant from assuming the debt to be valid.

33. As described herein, Defendant’s actions violated the applicable provisions of the
FDCPA, in that, Defendant’s letter fails to effectively provide Plaintiff with the statutory notice,
required by Section 1692g, by “overshadowing” the required notice.

34, Defendant’s conduct, as alleged herein, is (and was) deliberate, intentional,
reckless, willful, and wanton.

35, Defendant’s conduct, as alleged herein, is unfair, misleading, deceptive, and

unconscionalite. »

 
| Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 9 of 13

36, Plaintiff has been (and will continue to be) financially damaged due to Defendant’ s
conduct, as set forth herein.

37. Plaintiff has suffered and will continue to suffer actual damages due to Defendant’s
conduct, as set forth herein.

38. As such, Plaintiff avers that Defendant’s conduct, as described herein, was not
limited to the circumstances described herein, but was, and is, habitual, systematic, ongoing, and
unrelenting in Defendant’s business model and practice.

39, Plaintiff avers that the purpose of Defendant’s behavior described herein (as well
as their day-to-day business operation), is to deceive unsuspecting consumers, wherever and
whenever possible, to achieve, inter alia, the objectives of obtaining additional revenue and profit
for Defendant’s business enterprise.

40. Plaintiff avers that Defendant has utilized various methods calculated to confuse,
mislead, distract, coerce, and convert consumers’ funds for Defendant’s benefit, by employing
unethical business practices to secure pure financial gain and unjust financial enrichment.

41, Plaintiff further states that Defendant’s practices continue unabated, and will
continue well beyond the end of this case, for which Defendants have and/or will reap hundreds
of thousands of dollars in unearned ill-gotten gains from unsuspecting consumers.

42. Irrespective of Plaintiff's actions, the aforementioned correspondence sent by
Defendant to Plaintiff was false, misleading, and, at a minimum, in violation of the FDCPA.

COUNT I
FDCPA
15 U.S.C. §§ 1692e and 16929

43, — Plaintiffhereby incorporates all facts and allegations of this document by reference,

as if fully set forth at length herein.
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 10 of 13

44, __ As described herein, Defendant’s failure to provide a timely and proper statutory
notice of the initial communication is a per se violation of the FOCPA. See Janetos v. Fulton

Friedman & Gullace, LLP, 825 F.3d 317, 324 (7th Cir. 2016)(explaining that the courts “have not

 

extended the implicit materiality requirements of §1692e to reach claims under §1692g(a). . . .”)..

45. As described herein, Defendant’s letter does not comply with the FDCPA, because
it creates the false impression that an oral dispute of the debt under Section 1692g is just as
effective as the one made “in writing.”

46. . Defendant’s letter, therefore, is misleading, because it implies that the writing
requirement for an effective dispute under Section 1692g is voluntary or optional. See Desantis
vy. Computer Credit, Inc., 269 F.3d 159, 161 (nd Cir, 2001}(explaining that a “debt collector
violates the [FDCPA] if it fails to convey the information required by the [FDCPA]. . ..”).

47. Defendant’s letter is also misleading, because it fails to advise a consumer of the
proper method for exercising his or her rights to dispute the debt and seek its validation.

48. Therefore, Defendant’s actions with respect to its collection efforts violated, inter
alia, 15 U.S.C. § 1692e and 15 U.S.C. § 1692g. ‘See Guzman v. HOVG, LLC, et al., 340 F.Supp.3d
526 (E.D.Pa. 2018); see also Henry v. Radius Global Solutions, LLC, et al., 2019 WL 266316

(E.D.Pa. 2019); Durnell v. Stoneleigh Recovery Associates, LLC, 2019 WL121197 (E.D.Pa.

 

2019).
49. Asaresult of Defendant’s violations of the FDCPA, Plaintiffhas suffered damages
in an amount to be determined at trial.
V. CLAIM FOR RELIEF
WHEREFORE, Plaintiff respectfully prays for:

(a) A Declaration that Defendant has violated the applicable provisions of the

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 11 of 13

FDCPA;
(b)
(c)
(d)
()
(f)

An Order enjoining Defendant from any further violations of the FDCPA; -
Actual damages; |
Statutory damages;

Attorneys’ fees and costs; and

Such other relief as the Honorable Court shall deem just and appropriate.

VI. DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury as to all issues so triable.

Dated: December 11,2019 Respectfully submitted,

 

KALIKHMAN & RAYZ, LLC

 

Arkady “Eric” Rayz

1051 County Line Road, Suite “A”
Huntingdon Valiey, PA 19006
Telephone: (215) 364-5030
Facsimile: (215) 364-5029
E-mail: erayz@kalraylaw.com

Counsel for Plaintiff and the Class
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 FAAP Gn QrodsBee to:

“4 i "y ; efi, MAS BPO, LLC.
aR EE REY a 1980 OLNEY AVENUE
ee NES eau ea Stee sh CHERRY HILL NJ 08003

 
 

 

 

Per MaTOoDOSa67 - Se7a02027 In7774 800-949-6794

: Office Hours :
MAS BPO LL. C. Monday-Thursday Gam - 9pm ET
1930 OLNEY AVENUE Friday 9am - Spm ET

CHERRY HICL NJ 08003

Vesna yetaceL pended eedegdeeteUfegg fet] Ebay deg foal play fod
RENAT ALBEKOV

January 5, 2019

 

CREDITOR: CHASE BANK USA NLA.

CREDITOR ACCT#: i

MRS ACOTH#:
ACCOUNT BALANCE: $5,056.93

 

 

 

Dear RENAT ALBEKOV,

The above referenced creditor has placed your account with our office for collection. We recagnize that sometimes citcumstances or events can
make it difficult to satisfy your financial obligations. Resolving an overdue debt is never easy. Often the hardest part is taking the first step. We
are ready to assist you to find a scktion that is both fair and reasonable by presenting two cations that will enable you to resolve your balance
with GHASE BANK USAN.A.. We are not obligated to renew these offers. :

Option 1: A monthly payrnent plan to pay the ful balance of the account.

Option 2: You are eligible for a discount offer of $3,034.21. You pay only $3,034.21 in 1 PAYMENT that must be received in this office on or
betore 02/21/2019.

Payment may be made by calling 800-949-6794, mailing to the above address, or by using our aniine website at httos://mrspay.webview.cor.
Make payments payable to CHASE BANK USA NLA. .

Please contact us if you have any questions, wish to discuss other asrangements, of need additional time to respond to these offers. These
offers do not affect your rights set forth belaw.

IMPORTANT CONSUMER INFORMATION
Unless you notify this office within 30 days after receiving This notice that you dispute the validity of the debt or any portion thereof, this office will
assume this debt is valic. If you notify this office in writing within 30 days after receiving this notice that you dispute the validity of this debt or
any portion thereof, this office will obtain verification of the debt or obtain a copy of a judgment and sna# ou a copy of such judgment or
verification. If you request of this office in writing within 30 days alter receiving this notice, this office will provide you with the name and address
of the original creditor, # different from the current creditor.

Sincerely,

MRS BPO, LLC.
800-949-6794

This is an attempt to collect a debt and any information obtained will be used for that purpose.
This Gormmunication is irom a debt collector.

OS1CHSFPA

 

 

 

 
Case 2:19-cv-06091-MMB Document1 Filed 12/24/19 Page 13 of 13
